HOUCK, J.
Epitomized Opinion
Action by Hesson for compensation from the state insurance fund on account of injuries to her husband resulting in his death. The application was denied and appealed to the common pleas court and after trial verdict for the plaintiff of $5350. Error is prosecuted for reversal on the grounds of an abuse of discretion by the trial judge in permitting the ease to be tried at the time and on the day it was disposed of and for failure of proof necessary to sustain the claim of the plaintiff. First claim to error is based on the fact that R. R. Zur-mehly, a representative of the attorney-general’s office, could not be present at the trial. The record discloses that the Industrial Commission was represented at the trial by the prosecuting attorney of Ashland county and H. A. Mykrantz. In affirming judgment the appeals court held:
1. There was no abuse of discretion on the part of the trial judge in insisting on the trial of the case.
2. An examination of the testimony discloses that there was some evidence offered to sustain each and all of the material and necessary elements to warrant a recovery and there is no prejudicial error in the record.